By the Court,

Bronson, J.
The attorney directed the sheriff on what property to levy; the levy was made in pursuance of his instructions, and the property was of sufficient value to satisfy the execution. The creditor afterwards arranged the matter with the debtor—taking the notes of a third person for the amount of a judgment—and ordered the sheriff to proceed no further. In such a case, I think the sheriff entitled to poundage on the whole sum directed to be levied; and that it was no answer to the claim to show that the property would probably have brought little or nothing if it had been sold. It is unnecessary to consider what would be the rights of the sheriff if he had not been particularly instructed as to what he should do, or if the judgment had not, in effect, been satisfied. The eases of Hildreth v. Ellis, (1 Caines, 192), and Bolton v. Lawrence (9 Wendell, 435), go far enough to decide the one under consideration.
New trial granted.